Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-21, 28-29 are cancelled.
Claims 22, 26, 30, 34, 38 are currently amended.
Claims 23-25, 27, 31-33, 35-37, 39-41 are previously presented.

Response to Arguments

Applicant’s arguments, see Remarks, filed 5/17/2021, with respect to Objection to claim 22 have been fully considered and are persuasive.  The Objection of claim 22 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 5/17/2021, with respect to Objection to claim 26, 28, 29 have been fully considered and are persuasive.  The Objection of claim 26, 28, 29 has been withdrawn. 

Applicant argues that the apparatus configured to process a metal powder is patentably distinct over a combination of Wicker/Hangaard/Batchelder.  Remarks 7-8.

This is not found persuasive because the apparatus of the cited prior art combination is capable of operating on metal powder.  If there are structural differences in the apparatus 
	The apparatus of the combination could sinter metal powder as an intended use in an even crude fashion to read on the amended claimed subject matter regarding the apparatus claims.
Furthermore, while Wicker does not recognize the use of metal powders in the heating/curing processes as intended articles worked upon, such articles worked upon by the apparatus are accorded limited patentable weight in an apparatus claim.  As such, the rejection in view of 35 U.S.C. 103 of the applied Wicker/Hangaard/Batchelder combination are maintained for the apparatus claims.  The intended uses and articles worked upon are accorded full patentable weight in the method claim limitations, and under such circumstances, the altered grounds of rejections for such method claims are necessitated by amendment.  Therefore, this action can properly be made Final.

Applicant argues that the cited apparatuses presented in the combination at the Non-Final dated 2/17/2021 were directed to liquid-based photopolymers rather than metallic powders.  Remarks pp. 9.

This is not found persuasive because the apparatus claims do not get full patentable weight of the intended use or article worked upon in an apparatus claim.
That the article worked upon is a metal powder versus a polymeric material is accorded limited patentable weight in an apparatus claim and did not appear in the apparatus or method claims.  As a result, it was not required by the method claims.  The altered grounds of rejection regarding the method claims was necessitated by amendment.


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 

Such limitations are:
Regarding claim 22, 34 the coating unit of line 4 is interpreted as a coater blade or blades in accordance with page 1 of the specification but NOT to invoke 35 U.S.C. 112(f).
Regarding claim 22, 34 the radiation generating unit of the last clause of the claim (ca. ll. 14) is interpreted to NOT invoke 112(f) as a laser-generating unit or particle generating unit of page 2 & 10-11 of the specification.
	Regarding claim 22, 34 the detection unit of line 8 is taken NOT to invoke 112(f) despite the word unit being a nonce term as the detection unit is said to be taken as containing an image acquisition unit which is a line scan camera, which is sufficiently structural that 112(f) need not be invoked.
	Regarding claim 26, the beam deflection unit of line 2 is interpreted as a deflection or deviation mirror in accordance with pages 12-14 of the as-filed specification.
	Regarding claim 31, the detection unit comprising one or more optical elements, the optical elements are interpreted as NOT invoking 35 U.S.C. 112(f) as detailed in the specification on page 7 as optical lenses.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wicker (US 2006/0022379) and further in view of Wang (US 2017/0320162), Hangaard (US 8573958) and Batchelder (US 2015/0273767) with evidence from Mueller (US 2001/0004480) and Caretta (US 2001/0048182).

Regarding claim 22, Examiner has interpreted that the laser power required to heat metal powder is higher than that of non-metallic/plastic powders but since that power is not recited in the claimed subject matter that the laser beam is required to be configured to generate a certain power or heat to a certain temperature, Examiner has interpreted that any laser and any metal powder will read on the claimed apparatus as the metal powder of Wang (see [0051]) melts between 200-300 C and is heated by lasers.  Examiner has interpreted that most any laser beam available is capable of heating to 200-300 C as a manner of operating the apparatus, even if the incorrect type of laser is utilized and burns out after brief/crude use.
Wicker discloses an apparatus (see abs., movable apparatus) (what follows is an intended use of the apparatus) for additively manufacturing three-dimensional objects (stereolithography manufactures three-dimensional objects, see title), the apparatus comprising:
	A process chamber (see shielded chamber walls (60) of [0056]);
	A coating unit (see recoating system of abs., [0042]) comprising one or more coater elements (see blade), the coating unit configured to perform a coating process comprising moving across a construction plane within the process chamber while applying sequential layers of powdered (see powdered materials of [0073]) construction material to the construction plane (see horizontal traversing mechanism of abs, [0005]); and
	A radiation-generating unit (see laser of abs, [0005], UV laser beam of [0042]) configured to generate an energy beam configured to consolidate the powdered construction material, wherein the radiation-generating unit is configured to generate the energy beam during the coating process for respective ones of the sequential layers of the construction material.
	Examiner has interpreted that most lasers are capable of sintering/melting metal powders as a manner of operating the disclosed structures of the apparatus when appropriate power is provided as understood by one of ordinary skill in the art before the effective filing date.  As evidence of this, see Mueller claim 6 which discloses a laser with a power density of 50 
	Wicker recognizes that there may be sensors (see liquid level sensing system 14 of [0042] and level sensing system of [0072]), however, Wicker does not disclose a detection unit mounted on the coating unit such that the detection unit is movable with the coating unit relative to the construction plane, the detection unit comprising an image acquisition unit configured to detect layer information describing a quality characteristic (any characteristic can be a quality characteristic) of respective ones of the sequential layers of the powdered construction material (manner of operating) during the coating process, wherein an image acquisition unit comprises a line scan camera with a focus directed towards sequential layers of construction material on the construction plane.
	In the same field of endeavor of additive manufacturing (see rapid prototyping apparatus of title), Hangaard discloses a detection unit (see light-sensitive sensor of col. 7, ll. 12-13) mounted on the coating unit (mounted on the recoater, col. 7, ll. 12-13) such that the detection unit is movable (the recoater is movable, see scanning direction of col. 7, ll. 14-20) with the coating unit relative to the construction plane (it is – see Figs.), the detection unit comprising an image acquisition unit configured to detect layer information describing a quality characteristic (any characteristic can be a quality characteristic – see measuring unit of col. 23, ll. 8-17, light detected as bouncing from the LEDs is interpreted as a quality characteristic of the deposited material, see col. 24, ll. 8-16) of respective ones of the sequential layers of the powdered construction material (see new layer of col. 24, ll. 17-24) (manner of operating) during the coating process.
	The light receiving sensors of Hangaard are interpreted as having a focus directed towards sequential layers of construction material on the construction plane since they have the capacity to detect light scattered from the layers of deposited material from the LEDs/spatial light modulators SLMs.  Col. 24, ll. 60-62. 


Hangaard does not disclose wherein an image acquisition unit comprises a line scan camera.
In the same field of endeavor of additive manufacturing (see additive manufacturing of title), Batchelder discloses a line scan camera for sensing properties of deposited layers.  [0080]-[0081].
Batchelder had the benefit that it allowed for improved printing speeds by the correction of xy alignment errors by incorporating multiple sensors at the layer transfusion assembly to scan the layers prior to and after the transfusion step.  [0029]. This was desirable in the apparatus of Wicker.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the sensor on the recoater blade of Hangaard and select a line scan camera of Batchelder for the sensor in the apparatus of Wicker to arrive at the claimed invention before the effective filing date because doing so had the benefits that it allowed for the increased speed of the scanning exposure system across the light-sensitive material and it allowed for improved printing speeds by the correction of xy alignment errors by incorporating multiple sensors at the layer transfusion assembly to scan the layers prior to and after the transfusion step.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wicker (US 2006/0022379) and further in view of Hangaard (US 8573958) and Batchelder (US 2015/00273767), with evidence from Odle (US 2014/0355173).

23, Wicker, Hangaard nor Batchelder discloses wherein the quality characteristic comprises smoothness, thickness and/or defects.
In the same field of endeavor of deposition of thin films (see title), Odle discloses that line scan cameras measure defects in thin films.  [0018], [0116].
One of ordinary skill in the art would have utilized the same scan camera as disclosed above to sense defects in the deposited films.
Doing so had the benefit that it allowed for the minimization of defects in the article worked upon and allowed for a variety of advantageous physical properties in the deposited films.  [0080].  This was desirable in the apparatus of Wicker.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the line scan camera for defect detection of Odle with the apparatus of Wicker to arrive at the claimed invention before the effective filing date because it allowed for the minimization of defects in the article worked upon.

Regarding claim 24, Wicker, Hangaard nor Batchelder disclose wherein the detection unit is configured to detect the layer image information in one or more dimensions.
In the same field of endeavor, Odle discloses wherein the line scan camera has 8 microns per pixel resolution which corresponds to the resolution in the x and y directions ([0018]). This corresponds to layer information in one or more dimensions.  See cited portions of Odle in the rejection of claim 23 above.
Doing so had the benefit that it allowed for the minimization of defects in the article worked upon and allowed for a variety of advantageous physical properties in the deposited films.  [0080] & [0124]. This was desirable in the apparatus of Wicker.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the line scan camera for defect detection of Odle with the apparatus of Wicker to arrive at the .

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wicker (US 2006/0022379) and further in view of Hangaard (US 8573958), Batchelder (US 2015/00273767), and Akram (US 6794224).

Regarding claim 25, Wicker, Hangaard, nor Batchelder disclose wherein the radiation-generating unit is configured to cause the energy beam to track and/or follow (interpreted as “go or come after”) the coating unit.
In the same field of endeavor of additive manufacturing/stereolithography (see title), Akram discloses wherein the blade moves across the platform followed by initiation and scanning of the laser beam.  Col. 13, ll. 33-42.
Akram had the benefit that it allowed for the fabrication of objects with substrates which need not be precisely mechanically aligned with any component of the stereolithography system to practice the stereolithographic method with the apparatus.  Col. 5, ll. 1-5.  This was desirable in the apparatus of Wicker.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the laser scanning/following the recoater of Akram with the apparatus of Wicker to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the fabrication of objects with substrates which need not be precisely mechanically aligned with any component of the stereolithography system to practice the stereolithographic method with the apparatus.

Regarding claim 26, Wicker, Hangaard, nor Batchelder disclose a beam deflection unit, the beam deflection unit configured to direct the energy beam onto a region of a respective one 
In the same field of endeavor of additive manufacturing, Akram discloses a mirror 122 for reflecting the laser beam onto the sequentially deposited layers.  Col. 11, ll. 51.  This is interpreted as being capable of the recited claim language functions.

Regarding claim 27, Wicker, Hangaard, nor Batchelder disclose wherein the region of the respective one of the sequential layers of construction material comprises an area for which the detection unit has already detected the layer information for the respective one of the sequential layers.
In the same field of endeavor of additive manufacturing, Akram discloses wherein the region of the respective one of the sequential layers of construction material comprises an area for which the detection unit has already detected the layer information (see col. 12, ll. 36-55 – “Alternatively, the height of mirror 122 may be adjusted responsive to a detected surface level 108 to cause the focal point of laser beam 120 to be located precisely at the surface of liquid material 106 at surface level 108 if level 108 is permitted to vary, although this approach is somewhat more complex.) for the respective one of the sequential layers.
	Col. 11, ll. 33-63.  The selected portions of liquid material are interpreted as the area of the respective one of the sequential layers.  That the article worked upon is liquid rather than powder has limited patentable weight in an apparatus claim.  The apparatus is capable of working on and solidification of powdered material depending on the specific wavelength of laser and material selected.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wicker (US 2006/0022379) and further in view of Hangaard (US 8573958), Batchelder (US 2015/00273767), and Iwamoto (US 4938274).

Regarding claim 30, Wicker, Hangaard, nor Batchelder disclose a cleaning unit configured to remove contaminants from the detection unit.
	That the contaminants resulting from applying of sequential layers of the powdered construction material to the construction plane and/or consolidating the powdered construction material is a manner of operating or an intended use of the cleaning unit and apparatus as a whole that need not be satisfied by the disclosure of the cited prior art which has the structures which are capable of performing the associated functions.
	Related to the problem of sensor cleaning of contaminants/impurities, Iwamoto discloses a cleaning unit (see air cleaner 23 of col. 4, l. 15) configured to remove contaminants from the detection unit (see sensor 13 of col. 5, ll. 4-14).
	Iwamoto had the benefit that it advantageously enabled reliability of the measured results as being indications of the deposited powder state.  Col. 3, ll. 56-68.  This was desirable in the apparatus of Wicker.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the cleaning unit of Iwamoto with the apparatus of Wicker to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reliability of the measured results as being indications of the deposited powder state.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wicker (US 2006/0022379) and further in view of Hangaard (US 8573958), Batchelder (US 2015/00273767), Iwamoto (US 4938274) and Schulz (US 2004/0265516).
31, Wicker, Hangaard, Batchelder nor Iwamoto discloses wherein the detection unit comprises one or more optical elements.
Related to the problem of lens cleaning and germane to the problem being solved (see [0084]), Schulz discloses wherein a camera (detection unit) comprises one or more optical elements (lenses, see camera lenses of [0004]), and wherein the cleaning unit (wiper) is configured to remove contaminants from the one or more optical elements (camera lenses).
Schulz had the benefit that it allowed for the cleaning of the lens.  This was desirable in the apparatus of Wicker.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the lens and cleaning unit (wiper) of Schulz with the apparatus of Wicker to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the cleaning of the lens.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Wicker (US 2006/0022379) and further in view of Hangaard (US 8573958), Batchelder (US 2015/00273767), Iwamoto (US 4938274), Hoechsmann (US 2013/0000553) and Tresse (US 2013/0026676).

Regarding claim 32, Wicker, Hangaard, nor Batchelder disclose wherein the cleansing unit is configured to apply a cleaning fluid to the detection unit.
In the same field of endeavor, Hoechsmann discloses that the coating device cleaner performs a cleaning operation on the coating device every so often when the data from the 
Hoeschsmann does not disclose that cleaning fluid is applied to the sensor.  
In the same field of endeavor of cleaning apparatuses, Tresse discloses a spraying liquid of CO2 for removing dust and degreasing parts.  [0012].  It would have been the selection of a known design for its intended use to use such a system to clean the lens/lenses of Hoechsmann in an apparatus combined with Wicker.
Doing so had the benefit that it improved manufactured part quality through improved sensor accuracy.  This was desirable in the apparatus of Wicker.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the cleaner of Hoechsmann and the cleaner fluid spray of Tresse with the apparatus of Wicker to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the manufactured part quality through improved sensor accuracy.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Wicker (US 2006/0022379) and further in view of Hangaard (US 8573958), Batchelder (US 2015/00273767) and Adams (US 2009/0102098).

Regarding claim 33, Wicker, Hangaard, nor Batchelder disclose a deflection unit configured to deflect a protective gas stream flowing into the process chamber, the deflection unit being mounted so as to be movable relative to the construction plane.
In the same field of endeavor of additive manufacturing, Adams discloses a deflection unit (gas shielding structure 231 of [0032]) which is pivotable and flexible, and therefore movable relative to the construction plane.
Adams had the benefit of being able to deflect the protective gas from blowing and thereby moving the unsintered powder.  This was desirable in the apparatus of Wicker.
.

Claims 34-36, 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Buller (US 2015/0367448) and further in view of Schumaker (US 2010/0102487), Cheverton (US 2015/0165683).

Regarding claim 34, Buller discloses a method for additively manufacturing three-dimensional objects (see three dimensional object of three-dimensional printing of title), the method comprising:
	Performing, with a coating unit (rake with plurality of blades of [0145]) comprising one or more coating elements (see blades), a coating process comprising moving across a construction plane (See Fig. 1-2 – a planar surface is created layer by layer – Examiner is interpreting the construction plane as Applicant is – platform 102 is planar) within a process chamber (see chamber containing the base of [0039]) while applying sequential layers (see sequential layers of [0221]) of a metal powdered construction material (see powdered materials of [0003]) to the construction plane;
Generating, with a radiation-generating unit (see lasers of [0009]), an energy beam configured to consolidate the sequential layers (see powdered materials previously cited, subsequent layers previously cited) of the powdered construction material, the radiation-generating unit generating the energy beam during the coating process for respective ones of the sequential layers of the powdered construction material.
Buller recognizes that there may be sensors (see powder level sensor of [0145]), and the detection unit comprising an image acquisition unit (see spatial sensor microwave/imager of 
See MPEP 2144 regarding the obviousness of substitution of known equivalents.  While the Buller reference does not disclose that the camera is a line scan camera, to add a line scan camera in place of the CCD camera would have been an obvious substitution of known equivalents.  See Schumaker [0028].

	In the same field of endeavor of additive manufacturing, Cheverton discloses a light sensitive sensor (see line scan camera of [0040]-[0044]) which is interpreted as measuring/detecting/sensing layer information describing a quality characteristic of the sequential layers of the powdered construction material (see powder of []), the detection unit being mounted to the coating unit (mounted on the recoater, []) such that the detection unit is movable (the recoater is movable, therefore, the sensor is movable with it, see cited portions of Hangaard in rejection of claim 22 above) with the coating unit relative to the construction plane.
The light receiving sensors of Cheverton are interpreted as having a focus directed towards sequential layers of construction material on the construction plane since they have the capacity to detect light scattered from the layers of deposited material from the LEDs/spatial light modulators SLMs.  They are further interpreted as being capable of operating on metal or ceramic powders.  [0070].  
	Cheverton was a suitable design for the detection of material properties of the metal powders.  This was desirable in the apparatus of Buller.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the sensor on the recoater blade of Buller and select a line scan camera of Cheverton in Buller’s apparatus, both apparatuses capable of operating on metal powders, to arrive at the claimed invention before the effective filing date because doing so was a suitable design for the detection of the level of the powder, a property/parameter of that powder/construction plane under the broadest reasonable interpretation standard.

Regarding claim 35, the combination Buller/Cheverton renders obvious wherein the quality characteristic comprises defects.  See detect detection software of [0034] of Cheverton.

Regarding claim 36, the combination Buller/Cheverton renders obvious comprising: detecting the layer information in one or more dimensions.  Examiner has interpreted that the cited CCD camera/line scan camera reads in information in at least two dimensions.  Two is greater than one and therefore reads on one or more as claimed.

Regarding claim 40, the Buller reference recognizes that the controlling, with a control unit (see controller of [0011]), an operation of the beam-generating unit based at least in part on the layer information. See powder level sensor of [0145], optical sensors of [0246] which recognizes that the sensors are connected to the control system.
 
Regarding claim 41, Examiner has interpreted that the properties of the energy beam are its position of focus, beam path, intensity, and other properties as understood by one of .

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Buller (US 2015/0367448) and further in view of Schumaker (US 2010/0102487), Cheverton (US 2015/0165683), and Wei (US 2002/0060379).

Regarding claim 37, the combination Buller/Cheverton does not disclose wherein the radiation-generating unit is configured to cause the energy beam to track and/or follow the coating unit.  Both the blade (see [0155]) and the laser beam (see [0031]) are movable.
In the same field of endeavor of metallic powder additive manufacturing (see [0137]), Wei discloses wherein the energy beam tracks the blade movement.  See [0156].
Wei discloses that part quality is improved through utilizing the described methods as temperature changes between the melt and the mold causes warping, blushing and discoloration. [0032]. this was desirable in Buller.
Therefore, it would have been obvious to one of ordinary skill in the art to cause the energy beam to track the blade movement as in Wei in the metallic powder additive manufacturing method of Buller to arrive at the claimed invention before the effective filing date 

Regarding claim 38, the combination Buller/Schumaker/Cheverton//Wei discloses directing the energy beam, with the beam deflection unit, onto a region of a respective one of the sequential layers of the metal powdered construction material during the coating process for the respective one of the sequential layers, the region comprising an area for which the coating unit has already performed the coating process for the respective one of the sequential layers.  See [0031] of Buller which discloses directing an energy beam from an energy source to the powder bed after the powder is supplied by the powder dispensing member.  Buller recognizes that the apparatus may comprise an optical system including a mirror, lens, fiber, beam guide, and so on.  [0045].

Regarding claim 39, the Buller reference recognizes that the powder level sensor detects whether the powder level is below a certain threshold and the controller accordingly sinters/heats/cures the metal powder with the energy beam or adds/removes powder.  [0145]. Therefore, Buller renders obvious the region of the respective one of the sequential layers of construction material comprises an area for which the detection unit has already detected the layer information for the respective one of the sequential layers.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747